DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-20 are objected to because of the following informalities:  Claim 12 recites the phrase “A battery” in line 1, where that battery comprises “one or more battery cores” as noted in line 2.  However, the claim refers to both “the one or more battery cores” and “the battery” as supplying current, as can be seen in lines 6 and 8.  Although there is technically no lack of antecedent basis, the language makes it unclear as to whether or not this is a typographical error where “the battery” in line 8 could instead recite “the one or more battery cores” depending on whether or not it is supposed to refer to the overall battery structure or just the one or more battery cores.  Appropriate correction or clarification is required.
Claims 13-20 are directly or indirectly dependent upon claim 12 and therefore also contain the problematic language.  Additionally, please note that claims 15-19 also individually recite the term “the battery”, so if the language of claim 12 is amended with respect to “the battery”, the language would also need to be amended in those dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the predetermined" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite prosecution, this is being interpreted as “a predetermined condition”.
Claim 11 recites the limitation “the predetermined condition” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite prosecution, this is being interpreted as “a predetermined condition”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke (US 2012/0319657).
With respect to claim 1, Ke discloses a movable platform, comprising: one or more propulsion units configured to provide a driving force to the movable platform (para 0024 and 0027-0028, also see para 0018); and a control unit operatively coupled to the one or more propulsion units (104 in Fig. 1) and configured to: communicate with a plurality of batteries adapted to supply current to the one or more propulsion units (para 0020, 0023-0024, and 0027, also see battery 108 in Fig. 1 and communication via BMC 110 in Fig. 1); obtain one or more electrical characteristics of each of the plurality of batteries (para 0022-0024 and 0026); and determine, based on the electrical characteristics, a controlling signal to set a power supply state for at least one of the plurality of batteries (para 0024 and 0026-0029, also see para 0020 and 0023).
With respect to claim 6, Ke discloses the movable platform of claim 1, wherein the one or more electrical characteristics comprise: a voltage, a charge, and a number of completed charging cycles of each battery (para 0022-0024 and 0026, also see para 0004).
With respect to claim 7, Ke discloses the movable platform of claim 6, wherein the voltage is reported by each of the plurality of batteries (para 0022-0024).
With respect to claim 8, Ke discloses the movable platform of claim 1, wherein the one or more electrical characteristics comprise a charging capacity of the at least one of the plurality of batteries (para 0022-0024, also see para 0004 and 0008 and para 0036-0037, where the state of charge and depth of discharge are interpreted as representing a charging capacity).
With respect to claim 9, Ke discloses the movable platform of claim 8, wherein the control unit is further configured to estimate a state of charge based at least in part on the charging capacity (para 0022-0024, also see para 0004 and 0008 and para 0036-0037).
With respect to claim 10, Ke discloses the movable platform of claim 9, wherein the controlling signal comprises: an instruction for each of the plurality of batteries to, in response to the predetermined being satisfied, supply current at an operating voltage (para 0024 and 0027).
With respect to claim 11, Ke discloses the movable platform of claim 9, wherein the control unit is further configured to: in response to the predetermined condition not being satisfied, transmit an error signal to a battery management system (BMS) in electric communication with the control unit (para 0024-0027).
With respect to claim 12, Ke discloses a battery for supplying current to a movable platform, comprising: one or more battery cores (battery 108 in Fig. 1); and a battery management system (BMS) electrically connected to the one or more battery cores (BMC 110 in Fig. 1) and configured to: receive a controlling signal from a control unit of the movable platform (104 in Fig. 1 and para 0020, 0023-0024, and 0027); and control the one or more battery cores to supply current to the movable platform based on the controlling signal (para 0024-0025 and 0027, also see para 0020), wherein the battery is configured to supply current at a safety voltage upon a connection to the movable platform, the supply of current at the safety voltage being determined by the BMS according to the controlling signal (para 0027-0029).
With respect to claim 13, Ke discloses the battery of claim 12, wherein the BMS is configured, according to the controlling signal, to determine to supply current at an operating voltage (para 0024 and 0027).
With respect to claim 14, Ke discloses the battery of claim 13, wherein the BMS is further configured, according to the controlling signal, to determine to not supply current (para 0029, also see para 0023 and 0026).
With respect to claim 15, Ke discloses the battery of claim 13, wherein the BMS determines to supply current at the operating voltage when the controlling signal comprises a command for the battery to supply current to the movable platform to conduct an operation, the operation comprising a physical movement of the movable platform (para 0024 and 0027, also see para 0018).
With respect to claim 17, Ke discloses the battery of claim 12, wherein: the BMS is further configured to examine whether the battery is connected to the movable platform (para 0024-0026).
With respect to claim 18, Ke discloses the battery of claim 15, wherein: the BMS is configured to receive an in-place signal indicating the connection of the battery to the movable platform, the in-place signal comprising a direct current signal or a pulse signal from the movable platform (para 0024-0027).
With respect to claim 19, Ke discloses the battery of claim 18, wherein the signal is received from an electrode, a touch pin or a button in the battery (para 0020, 0023-0024, and 0042, also see the connections between 104, 110, 120, and 122 in Fig. 1).
With respect to claim 20, Ke discloses the battery of claim 19, wherein the BMS is further configured to turn off the current at the operating voltage when the examination determines that an established connection is lost (para 0025-0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 2012/0319657) in view of Worry (US 2016/0261127).
With respect to claim 2, Ke does not expressly disclose wherein the control unit is configured to operate under a safety voltage from the battery.
Worry discloses a battery management system which is directly connected to multiple battery cells in a battery stack (111 in Fig. 1 and para 0038, also see abstract), the battery stack supplying a safety voltage to a control unit (para 0122-0124, also see 160 in Fig. 1 as well as para 0038 and 0049), in order to provide a means for always providing power to a control unit so that it can properly function when other power sources might not be available, while also providing that power at safe levels to avoid damage.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the supply of a safety voltage to the control unit in the device of Ke, as did Worry, so that a means would exist for always providing power to a control unit so that it can properly function when other power sources might not be available, while also providing that power at safe levels to different components based on their individual requirements to avoid damage.
With respect to claim 3, Ke discloses the movable platform of claim 2, wherein the control unit is further configured to determine whether the one or more electrical characteristics satisfy a predetermined condition (para 0022-0024 and 0026, also see para 0036-0037).
With respect to claim 4, Ke discloses the movable platform of claim 3, wherein the predetermined condition is satisfied, at least in part, when a difference among voltages of the plurality of batteries is below a predetermined threshold (para 0022-0024 and 0036-0037, also see para 0004 and 0008, where the cell balancing uses voltage and/or state of charge and would implicitly include a difference to determine whether or not the cells are balanced).
However, Ke does not expressly disclose the use of a maximum difference among the voltages.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a maximum difference among voltages of the plurality of batteries in the device of Ke, so that the batteries could be more closely balanced within a desired range, which in turn would help prevent the batteries from experiencing uneven wear or from failing to provide adequate levels of power when needed.
With respect to claim 5, Ke discloses the movable platform of claim 3, wherein the predetermined condition is satisfied, at least in part, when states of charge of the plurality of batteries are within a predetermined range (para 0022-0024 and 0036-0037, also see para 0004-0005 and 0008).
With respect to claim 16, Ke does not expressly disclose wherein the battery comprises separate pathways for supplying the operating voltage and the safety voltage.
Worry discloses a battery management system which is directly connected to multiple battery cells in a battery stack (111 in Fig. 1 and para 0038, also see abstract) and separate pathways for supplying an operating voltage and a safety voltage (portion of 130 that connects to charger/inverter 135 in Fig. 1, 165 connects to power interface 160, also see para 0038 and 0049), in order to provide a means for always providing power to a control unit so that it can properly function when other power sources might not be available, while also providing that power at safe levels to avoid damage.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of separate pathways for supplying different voltages to different components in the device of Ke, as did Worry, so that a means would exist for providing power to a control unit so that it can properly function when other power sources might not be available, while also providing that power at safe levels to different components based on their individual requirements to avoid damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho (US 2013/0253715).  Please also see Zheng (US 10,886,759) and Wang (US 11,139,660) which share the same assignee/applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./            Examiner, Art Unit 2859     

/EDWARD TSO/             Primary Examiner, Art Unit 2859